         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  TRAVIS BETTERSON,

                      Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV420-5

                  SHERIFF JOHN WILCHER,

                     Respondent




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order dated February 6, 2020, adopting the U.S. Magistrate

                    Judge's Report and Recommendation; Judgment is hereby entered dismissing to 28 U.S.C. § 2254

                    Petition without prejudice and rendering moot any request for in forma pauperis status on appeal.




            2/6/20                                                             Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
